Title: From Thomas Jefferson to Benjamin Vaughan, 31 August 1797
From: Jefferson, Thomas
To: Vaughan, Benjamin


                    
                        Dear Sir
                        Monticello Aug. 31. 97.
                    
                    I have to acknolege the reciept of your favor of July 20. and have read with great pleasure the piece it contained. I have just heard too of the publication of a pamphlet which I had expected with impatience, as I am sure it will convey to the world some truths which require some caution in their conveyance. The mind of the people is not prepared to recieve them abruptly. Your manner is well calculated to form the point of an entering wedge, and I am in hopes that the activity of your mind will render your residence among us an epoch which will be marked.  The season is now so far advanced that we can hardly expect that your curiosity may lead you to make a circuit thro’ any considerable part of our states: but the ensuing summer may induce you to take some survey of them. Should your course lead this way I shall be happy in receiving and possessing you here whatever time you can spare to us. I am with sentiments of sincere esteem & respect Dear Sir Your most obedt. and most humble servt.
                    
                        Th: Jefferson
                    
                